Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 12, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a steel rule die maker. His employment was terminated after twice calling his supervisor a "fucking whore” in the course of a conversation regarding a rush order. Pursuant to the terms of the collective bargaining agreement between the employer and claimant’s union, an arbitration hearing ensued which resulted in a finding that just cause existed for claimant’s discharge in view of both his current infraction and the fact that he had previously been discharged for referring to the plant manager as “Hitler”. Claimant had won reinstatement following the arbitration proceeding resulting from the previous incident with an admonishment by his union to discontinue such conduct. Following its review of the instant matter, the Unemployment Insurance Appeal Board found that claimant had lost his employment due to misconduct, charging him with a recoverable overpayment. We affirm.
*767The use of vulgar language and disrespectful conduct toward supervisors constitutes disqualifying misconduct (see, Matter of Schneider [Garden City Union Free School Dist.—Hudacs], 201 AD2d 811). Contrary to claimant’s contentions, the Board’s reliance upon the factual findings of the independent arbitrator, concluding that claimant was guilty of the charged acts of misconduct, was appropriate under the circumstances presented here (see, Matter of Belilovsky [Hudacs], 181 AD2d 936, 937). Claimant’s remaining contentions have been examined and found to be unpersuasive.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.